NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

INGINIO HERNANDEZ,                              No.    19-16782

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00606-MMD-
                                                CBC
 v.

ROMEO ARANAS; et al.,                           MEMORANDUM*

                Defendants-Appellees,

and

GOODINEZ, Nurse,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Nevada state prisoner Inginio Hernandez appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Hernandez

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in treating his shoulder, spine, or finger injuries. See id. at

1057-60 (a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to inmate health; medical malpractice, negligence, or a

difference of opinion concerning the course of treatment does not amount to

deliberate indifference); see also Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.

2011) (supervisory liability under § 1983 requires “knowledge of and acquiescence

in unconstitutional conduct” by subordinates).

      We reject as without merit Hernandez’s contentions that the district court

failed to conduct a de novo review of the magistrate judge’s Report and

Recommendation, or improperly resolved questions of fact reserved for a jury.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents and facts not presented to the district court.


                                           2                                      19-16782
See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions and requests are denied.

      AFFIRMED.




                                         3                       19-16782